Citation Nr: 1428826	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-22 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle fracture, including tarsal tunnel syndrome.

2.  Entitlement to service connection for degenerative joint disease (i.e., arthritis) of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to November 1985.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, he and his wife provided testimony in support of his claims at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board since has remanded the claims on three occasions - initially in March 2010, again in June 2013, and most recently in October 2013 for additional development and consideration, specifically, for medical nexus opinions concerning whether these claimed disabilities are related to the Veteran's military service.  The November 2013 VA examination reports comply with the Board's request for consideration and comment on specific evidence, so these claims are now ready for consideration on their underlying merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).

The Board also sees that additional evidence was received by VA after issuance of the most recent supplemental statement of the case (SSOC) in December 2013.  This evidence concerns the Veteran's knees, however, so is irrelevant to his claims currently under discussion, which instead pertain to his left ankle and feet.



FINDING OF FACT

The preponderance of the evidence is against a relationship between the Veteran's active duty service and his current left ankle/foot and right foot disabilities.


CONCLUSION OF LAW

His left ankle/foot and right foot disabilities were not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 &Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Veteran received the requisite notice via letter mailed in December 2006, prior to the August 2007 rating decision at issue denying his claims, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial deficiency in the notice, certainly none that is outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (2013).

The VCAA further provides that VA has a duty to assist in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been satisfied.  The Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and associated with his claim file for consideration.  There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claims.  

He was provided VA compensation examinations - of his ankles in May 2007 and of his feet and ankles in January 2012 - including for medical nexus opinions regarding any potential relationship between his disabilities and his military service.  Those opinions did not fully address relevant evidence in the file, so were found to be inadequate for adjudication, thus necessitating the Board's June 2013 remand request for additional (supplemental) opinions.  The resulting August 2013 medical opinions still did not fully address potentially favorable evidence, leading to the Board's most recent October 2013 remand.  The most recent examination reports, however, resultantly obtained in November 2013, especially when read in conjunction with the previous VA examination reports, are adequate for adjudication of these claims.  Indeed, the opinions now all directly address the Veteran's pertinent medical history, including specific favorable medical evidence, as well as his contentions regarding onset and symptomatology.  The Board therefore finds there was compliance, certainly substantial compliance, with its October 2013 remand directives in obtaining this additional medical comment.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In regards to the Veteran's videoconference hearing, the Board finds that the presiding VLJ, the undersigned, complied with the due process requirements of 38 C.F.R. § 3.103(c).  Bryant v. Shinseki,  23 Vet. App. 488 (2010).  In Bryant, the Court held that § 3.103(c)(2) requires the hearing officer chairing a hearing to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, the requirements of service connection were explained, as was the need for a medical nexus opinion showing a relationship or correlation between the Veteran's injuries during his service and his currently-claimed disabilities.  He was specifically notified that unfavorable opinions were already of record and consequently advised that evidence refuting them was needed.  In response to his testimony, the Board remanded the claims for clarifying medical opinions and to try and obtain private treatment records.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conducting of the hearing.  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  Continuity of symptomatology, however, only can be used to establish this required linkage between the current condition and service if the condition is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As mentioned, degenerative joint disease (DJD), i.e., arthritis is among the conditions listed.


Generally, service connection is not possible for "congenital" defects since they are not considered diseases or injuries within the meaning of applicable legislation and, thus, generally cannot be service connected as a matter of express VA regulation. However, additional disability due to aggravation during service by a superimposed condition can be service connected.  38 C.F.R. §§ 3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); see also VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).

The Veteran asserts that he hurt his left ankle and right foot during his active duty service when he stepped into a hole during training exercises.  He reports that he wore a cast for 15 weeks and was placed in a desk job.  He also hurt his foot while moving drums of waste and while playing basketball.  He alleges that his foot and ankle have bothered him continuously ever since.

The Veteran is currently diagnosed with talonavicular fusion, peripheral neuropathy, and tarsal tunnel syndrome of his lower extremities.  He also has a diagnosis of degenerative joint disease (DJD or arthritis) of his feet and ankles.  

His STRs confirm that he complained of a painful foot and ankle in September 1983.  X-rays were taken to rule out fracture and, except for findings suggesting an osteoid osteoma of the left tibia, his feet and ankles were normal.  It was noted that he had right talonavicular fusion.  During his separation examination in November 1985, he was found to have an abnormal left ankle because his lateral ligaments were showing mild laxity.  The examining physician noted the Veteran had fractured his left ankle in September 1983, but there were no complications or sequelae (i.e., residuals).


In regards to the left ankle, the May 2007 VA examiner opined that tarsal tunnel syndrome was not likely related to the Veteran's service.  He did not show symptoms of tarsal tunnel syndrome while in service, nor has he alleged as such.  The examiner observed these symptoms did not develop until many years following the Veteran's separation from service, and attributed the tarsal tunnel syndrome to the Veteran's obesity and diabetes.

The Veteran steadfastly denied having a diabetes diagnosis during his April 2009 hearing, and had indicated he would submit evidence showing that.  He did not submit any such evidence, however, and he is not found competent by the Board to refute such an assertion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, his VA treatment records confirm a 2007 diagnosis of diabetes.  See, e.g., VA treatment records dated in July 2010 and the report of the January 2012 VA examination.

The January 2012 VA examiner opined it was unlikely that peripheral neuropathy of the lower extremities was related to the Veteran's left ankle injury in service, otherwise, it would not be in both lower extremities.  The VA examiner also opined that the Veteran had met the requirements for a diabetes diagnosis since 2007, as he had two or more blood tests showing an above-average level of Hgb A1c.  The VA examiner concluded the peripheral neuropathy was likely due to the diabetes.  

The August 2013 VA examination report indicates the Veteran's talonavicular fusion, or narrowing of the talar neck, was more likely a congenital defect, 
as X-rays taken in 2006, 2007, and 2012 show that both ankles have the same narrowing.  She did not find this fusion to have been aggravated during the Veteran's service, as only one ankle was injured during his service, but both ankles now show the same narrowing.  She equally did not find evidence of a disability superimposed upon this congenital defect.

The November 2013 VA examiner opined that the Veteran's current arthritis of the ankles was less likely due to his service, as it was not seen in X-rays of the ankle taken in 1994 or 2006, so it was a relative new condition.  He noted that review of the medical records did not show ongoing ankle complaints until in or around 2006, and that it was unlikely that there was chronicity of ankle condition since service.  He pointed out that the Veteran weighed 196 pounds in November 1985, 256 pounds in January 1994, and 318 pounds in August 2006.  He acknowledged private records from October 2006 revealing progressive left ankle pain, which also noted heel valgus due to the Veteran's weight.  He explained that an increased Body Mass Index (BMI) is a clear risk factor for development of DJD in weight-bearing joints.  He indicated that overweight men were five times more likely to get DJD in the knee as compared to non-overweight men.  Finally, he opined that the Veteran's ankle arthritis was more likely due to his increase in weight since separation from service than due to his left ankle injury in service, because the arthritis is in both ankles.  He also opined that it was less likely than not that the DJD had manifested in the first year following separation from service - so by November 1986 - because there is no evidence suggesting its presence until much later.  Intervening X-rays in 1994 and 2006 did not show arthritis in the ankle, again, indicating that it is a relatively new condition.

The VA examiner also noted the Veteran's history of a left ankle fracture during his service with a finding upon separation of lateral ligament laxity, and that the Veteran's private physician had recorded a history in January 2007 of weakness in the left ankle from a previous injury.  But the VA examiner concluded that the arthritis was not likely related to the laxity found upon separation from service.  He explained the August 2013 X-rays showed mild bilateral osteoarthritis with some detached osteophytes from the medial malleoli, and that it was less likely that lateral laxity in the left side would account for medial findings on both sides.  Rather, he found it more likely that the ankle arthritis was associated with the Veteran's weight gain.


In regards to the right foot arthritis, the November 2013 VA examiner opined that it was less likely that it had manifested during the Veteran's service or within a year of his separation from service, and was not likely related to any incident in service.  An X-ray in service, in 1983, did not show arthritis, and neither did a January 1994 post-service X-ray.  Arthritis was initially seen in September 2006 in the right foot, but then seen bilaterally (so in both feet) in February 2007.  Because the DJD is bilateral, it is less likely a result of trauma to one foot, in particular.  The VA examiner especially did not relate it to the Veteran's complaints in 1983 of ankle and foot pain.  Instead, as with the ankle arthritis, he pointed out the Veteran's significant weight gain since separating from service and the increased likelihood of the development of DJD in overweight men.  

Given this collective body of evidence, the Board does not find service connection to be warranted for either of these claimed disabilities.  The medical opinions do not find a relationship to service to be likely or even as likely as not, but instead unlikely, mainly attributing these disabilities to the Veteran's significant weight gain since his service.  Further, service connection cannot be established via presumption, as none of his arthritis was diagnosed during service or within a year of his separation from service, and none of the medical evidence suggests that it was.  Arthritis must be objectively confirmed by X-ray, so the Veteran is not competent to determine when he first had it.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board acknowledges the April 2009 opinion by Dr. M.C.S., the Veteran's private podiatrist, opining that the Veteran's left ankle and right foot disabilities are likely aggravated through walking and weight bearing, which would occur in both civilian and military life.  This opinion is vague, however, and does not adequately support the implication that the Veteran's disabilities necessarily were present during his active duty service to the extent that military walking and weight-bearing would have aggravated them (as opposed to this same type of activity in his life as a civilian).  Indeed, Dr. M.C.S. goes on to concede that he is unable to conclude that the Veteran's disabilities were caused by his military duty.  

Accordingly, the preponderance of the evidence is against these claims.  Given this, the benefit-of-the doubt rule is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to service connection for the residuals of a left ankle fracture is denied.

The claim of entitlement to service connection for degenerative joint disease (DJD), i.e., arthritis, of the right foot also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


